Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 06/14/2022 has been entered. Claims 2-3, 6-9, 11-13, 15-21, 23, 24, 26-30, 33 are cancelled. 
Pending claims 1, 4, 5, 10, 14, 22, 25, 31-32, 34-40 are addressed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Michael O’Neill (Reg. No. 32622), on 08/24/2022.

The application has been amended as follows: 
1. (Currently Amended) A liquid discharge apparatus comprising: 
a discharge head including a discharge portion configured to discharge a liquid; 
a cap including a bottom wall portion which faces the discharge portion, a first side wall portion and a second side wall portion both extending from the bottom wall portion, and configured to cap the discharge portion, wherein the first side wall portion is thicker than the second side wall portion; 
a suction unit configured to suck an interior of the cap through a first fluid passage communicating with the interior of the cap so as to generate a negative pressure state of the interior of the cap in a state in which the cap caps the discharge portion; 
a second fluid passage including an outlet passage portion which connects with an opening in the first side wall portion, and a midway portion which connects with the outlet passage portion and extends toward the bottom wall portion, wherein the outlet passage portion and the midway portion form a bent passage, 
an open/close unit configured to open/close the second fluid passage communicating with the interior of the cap, the open/close unit being set in an open state so as to introduce outer air into the interior of the cap under the negative pressure state through the second fluid passage when the negative pressure state is canceled; and -2- 
55610890-v1a filter arranged in the midway portion and configured to prevent a foreign matter in the outer air from entering the interior of the cap.


14. (Currently Amended) The liquid discharge apparatus according to claim 10, wherein the flow velocity reducing portion is a portion of which a sectional-area increases toward the opening in the first side wall portion.

25. (Currently Amended) An imprint apparatus comprising a liquid discharge apparatus for discharging a resin onto a substrate, the liquid discharge apparatus including: 
a discharge head including a discharge portion configured to discharge a liquid; 
a cap including a bottom wall portion which faces the discharge portion, a first side wall portion and a second side wall portion both extending from the bottom wall portion, and configured to cap the discharge portion, wherein the first side wall portion is thicker than the second side wall portion; 
a suction unit configured to suck an interior of the cap through a first fluid passage communicating with the interior of the cap so as to generate a negative pressure state of the interior of the cap in a state in which the cap caps the discharge portion; 
a second fluid passage including an outlet passage portion which connects with an opening in the first side wall portion, and a midway portion which connects with the outlet passage portion and extends toward the bottom wall portion, wherein the outlet passage portion and the midway portion form a bent passage, an open/close unit configured to open/close the second fluid passage communicating with the interior of the cap, the open/close unit being set in an open state so as to introduce outer air into the interior of the cap under the negative pressure state through the second fluid passage when the negative pressure state is canceled; and a filter arranged in the midway portion and configured to prevent a foreign matter in the outer air from entering the interior of the cap.

31. (Currently Amended) The liquid discharge apparatus according to claim 1, wherein the second fluid passage is bent in the first side wall portion.

37. (Currently Amended) The imprint apparatus according to claim 36, wherein the flow velocity reducing portion is a portion of which a sectional-area increases toward the opening in the first side wall portion.

39. (Currently Amended) The imprint apparatus according to claim 25, wherein the second fluid passage is bent in the first side wall portion.

Reasons for Allowance
Claims 1, 4, 5, 10, 14, 22, 25, 31-32, 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to reasonable teach or render obviousness against the amended claims 1 and 25. Dependents of claims 1 and 25 are also allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752